           Case 3:20-cv-00221-JAM Document 42 Filed 01/15/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT
------------------------------------------------------x
                                                      :
BRYAN NELSON                                          :       3: 20 CV 221 (JAM)
                                                      :
v.                                                    :
                                                      :
CITY OF HARTFORD                                      :       DATE: JAN. 15, 2021
                                                      :
------------------------------------------------------x

                RULING ON PLAINTIFF’S MOTION TO COMPEL (DOC. NO. 33)

I.      BACKGROUND

        The plaintiff Bryan Nelson, a retired Hartford Police Detective, brought this employment

discrimination against the City of Hartford alleging that the City subjected him to a hostile work

environment which resulted in a constructive discharge in retaliation for having supported a fellow

police detective in his complaints of employment discrimination against the defendant. (Doc. No.

1; see Cruz v. City of Hartford, 19cv405(JAM)). The plaintiff resides in Arizona; this is a diversity

action in which the plaintiff alleges that the retaliation violated Sections 31-51q and 46a-60(b)(4)

of the Connecticut General Statutes. (Id.).

        Following two motions for nonsuit for failure to comply with the Court’s discovery orders

(Doc. Nos. 25, 29), both of which the Court (Meyer, J.) denied without prejudice (Doc. Nos. 38,

32), the defendant filed the pending Motion to Compel (Doc. No. 33) on December 30, 2020,

seeking the production of a diary or journal the plaintiff testified about at his deposition despite

having responded that he did not keep a diary or journal when asked in the initial discovery

protocols. (Doc. No. 33). On January 7, 2021, the plaintiff filed his brief in opposition (Doc. No.




                                                          1
           Case 3:20-cv-00221-JAM Document 42 Filed 01/15/21 Page 2 of 7




36; see Doc. No. 35), and on January 8, 2021, the defendant filed a reply brief. (Doc. No. 40). On

the same day, the Court referred this motion to the undersigned. (Doc. No. 39).1

        For the reasons stated below, the defendant’s Motion to Compel (Doc. No. 33) is DENIED.

II.     MOTION TO COMPEL

        A.       LEGAL STANDARD

        Parties may “obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and is proportional to the needs of the case[.]” FED. R. CIV. P. 26(b)(1).

When a party “fails to produce documents . . . as requested,” Federal Rule of Civil Procedure 37

permits “[the] party seeking discovery . . . [to] move for an order compelling . . . production[.]”

FED. R. CIV. P. 37(a)(3)(B).

        B.       DISCUSSION

        This District sets forth Initial Discovery Protocols for Employment Cases Alleging

Adverse Actions under which the parties produce categories of documents as part of this Initial

Discovery. (See Doc. No. 6). On December 4, 2020, the plaintiff produced his Initial Discovery

which included a response to the request for “[d]iary, journal, and calendar entries maintained by

the plaintiff concerning the factual allegations or claims at issue in this lawsuit.” (Id. at 4). In

response, the plaintiff reported, “None.” (Doc. No. 33, Ex. A at 4). On December 8, 2020,

however, the plaintiff testified at his deposition that he kept a contemporaneous diary, log or

calendar of events at issue in this lawsuit. (Doc. No. 33, Ex. B). Consequently, the defendant

moves for an order compelling the production of these “diary, journal or calendar entries[.]” (Doc.

No. 33 at 2).




1
 The defendant filed a second Motion to Compel on January 4, 2021 (Doc. No. 34), the briefing for which is not yet
complete. (See Doc. Nos. 37-39). That motion will be addressed in a separate ruling.

                                                        2
          Case 3:20-cv-00221-JAM Document 42 Filed 01/15/21 Page 3 of 7




       On January 7, 2021, the plaintiff filed his brief in opposition in which he asserts that the

electronic document that the plaintiff contemporaneously authored, which the defendant refers to

as a “diary,” is in fact a written communication protected by the attorney-client privilege. (Doc.

No. 36). The plaintiff argues that he kept on his home computer a contemporaneous electronic

record of the events that occurred during the time period at issue, and when he retained his counsel,

he provided him with a copy of this document. (Doc. No. 36 at 1-2). The plaintiff argues that it

was not a “diary” but “a communication from [him to his lawyer] explaining [his] perspective on

what had been happening” to him. (Doc. No. 36 at 2 (quoting Doc. No. 36-1 at 5)).

       “The attorney-client privilege protects confidential communications between client and

counsel made for the purpose of obtaining or providing legal assistance.” In re County of Erie,

473 F.3d 413, 418 (2d Cir. 2007). The law is clear that “[c]onfidential disclosures by a client to an

attorney made in order to obtain legal assistance are privileged.” Fisher v. United States, 425 U.S.

391, 403 (1976). The purpose of this privilege is “to encourage full and frank communication

between attorneys and their clients and thereby promote broader public interests in the observance

of law and administration of justice.” Upjohn Co. v. United States, 449 U.S. 383, 389 (1981).

“[S]ince the privilege has the effect of withholding relevant information from the fact-finder, it

applies only where necessary to achieve its purpose. Accordingly, it protects only those

disclosures--necessary to obtain informed legal advice--which might not have been made absent

the privilege.” Ullmann v. State, 230 Conn. 698, 713 (1994) (emphasis in original) (multiple

citations and internal quotations omitted).

       The written document at issue in this case contains a record of the events that the plaintiff

claims were kept for later consultation with his counsel. The plaintiff’s testimony makes clear

that, during his employment and prior to this litigation, the plaintiff kept a running diary or log of



                                                  3
          Case 3:20-cv-00221-JAM Document 42 Filed 01/15/21 Page 4 of 7




events as they were occurring, and that diary or log of events concerns the allegations at issue in

this case. Later, as he sought out counsel, the plaintiff edited and revised the diary or log of events

and produced a copy to his counsel. This sort of writing has been addressed in previous case law

which this Court finds instructive.

       In Clark v. Buffalo Wire Works Co., 190 F.R.D. 93 (W.D.N.Y. 1999), the defendant in an

age-discrimination case sought notes from a non-party that he made during the course of his

employment which contained the non-party’s recollections of, and opinions concerning, work-

related events and conversations, and which the non-party ultimately produced to his counsel. Id.

at 94. The non-party made the notes “in order to inform an attorney about facts from his daily life

that he considered to be relevant to his potential legal remedies.” Id. at 96. The defendant argued

that the notes were not privileged because the majority of them was created before the firm

represented the non-party and the notes were delivered to the firm only after he had created them.

Id. at 93. In short, the defendant argued that the notes could not be ‘“push[ed] . . . under the

umbrella of privilege merely by turning [them] over to an attorney.’” Id. at 94 (quoting Moore’s

Federal Practice § 26.49 and n.6). The court disagreed and held that the notes were protected by

the attorney-client privilege because they were made for the “purpose of seeking legal advice from

an attorney”; they qualified as a “communication” from the non-party to his attorneys because,

even though the attorneys did not read the notes ‘“contemporaneously with their creation,’ this

cannot ‘change the fact that the notes were created by [the non-party] to communicate’ with his

attorneys.” Id. at 96 (quoting Bernbach v. Timex Corp., 174 F.R.D. 9, 10 (D. Conn. 1997)).

       In a similar case from this district, this court held that personal notes made by an individual

for the purpose of assisting an attorney in a future employment discrimination case may be

protected as an attorney-client communication. See Bernbach, 174 F.R.D. at 10-11. In Bernbach,



                                                  4
          Case 3:20-cv-00221-JAM Document 42 Filed 01/15/21 Page 5 of 7




the plaintiff, upon direction from her attorneys, kept “almost daily notes of events and conditions

in her life which she felt were critical for her attorneys to know.” Id. at 10. The court held that the

notebooks were made “for the purpose of seeking legal advice from her attorney” and “constitute

a communication from [the plaintiff] to her attorney.” Id. Again, the court noted that “[t]he fact

that [her counsel] did not read the notes contemporaneously with their creation does not change

the fact that the notes were created by the client to communicate with her attorney to get legal

advice.” Id. Additionally, the “notes were made and communicated to [her counsel] in confidence”

thereby satisfying the elements of the privilege. Id.

       In this case, the plaintiff referred to the notes he compiled as his “initial complaint” that he

typed contemporaneously as a “running history of what had been happening in the department.”

(Doc. No. 33, Ex. B at 6). The plaintiff described this “complaint” as “basically a journal . . . even

though [he] had labeled it as a complaint.” (Id. at 8). He started keeping this journal during the

course of his relationship with the defendant and he continued to “add into it and save it[.]” Id. at

9, 13). The plaintiff explained that he “would go back and revise and reorganize [this electronic

document] as time passed” and when he retained counsel, he “reorganized and revised that

document into something that would be a communication to [his] lawyer to explain to [his] lawyer

why [he] was coming to the lawyer.” (Doc. No. 36 at 2 (quoting Doc. No. 36-1 at 4-5)). The

plaintiff testified that he used this document to “la[y] out the facts that [his counsel] needed

necessary to - -to provide . . . [an] opinion” to the plaintiff. (Doc. No. 36-1 at 5). The document

only exists in an electronic format; the plaintiff has never printed it out, but if he had, it would

contain the recitation that he shared with his counsel. (Id. at 7). In other words, the only available

version of this document is the one that the plaintiff edited and modified expressly to turn over to

his attorney.



                                                  5
         Case 3:20-cv-00221-JAM Document 42 Filed 01/15/21 Page 6 of 7




       The fact that the plaintiff created the notes before he retained counsel is not determinative

of whether the notes are privileged. Rather, the common thread in the cases addressing this

privilege issue is that the party’s notes were made for the purpose of ultimately communicating

with an attorney, and the party believed that the notes would be kept confidential. See also United

States v. Defonte, No. 06-1046-CR, 2006 WL 623603 (2d Cir. Mar. 14, 2006) (holding that notes

taken by an individual with an eye toward legal representation are privileged if later communicated

to an attorney). Had the personal notes been made only for the plaintiff’s personal use, they would

not be shielded by the privilege as attorney-client communications. See Clark, 190 F.R.D. at 96

(citing Angst v. Mack Trucks, Inc., Civ. A. Nos. 90-3274, 90-4329, 1991 WL 86931, at *1-2 (E.D.

Pa. May 14, 1991)). Conversely, however, “notes qualify as a ‘communication’ when they are

turned over to an attorney, even if the attorney did not read the notes contemporaneously with their

creation.”   LeBlanc    v.   Coastal   Mechanical     Svc.,   LLC,   Case    No.    04-80611-CIV-

RYSKAMP/VITUNAC, 2005 WL 8156080, at *3 (S.D. Fl. Mar. 22, 2005) (citing Clark, 190

F.R.D. at 95-96; Bernbach, 174 F.R.D. at 10; Derderian v. Polaroid Corp., 121 F.R.D. 13, 17 (D.

Mass. 1988)).

       In this case, the plaintiff explained that he kept the notes contemporaneously during his

employment, but that, once he retained counsel, he revised, edited and then produced that

document to his attorney for the purpose of soliciting the opinion of counsel. Accordingly, the

document at issue is protected by the attorney-client privilege.

       To be clear, however, the facts contained in this diary are not protected by the privilege.

Clark, 190 F.R.D. at 96 (citing In re Six Grand Jury Witnesses, 979 F.2d 939, 944 (2d Cir. 1992)

(“the cloak of privilege simply protects the communication from discovery, the underlying

information contained in the communication is not shielded from discovery”), cert. denied, 509



                                                 6
          Case 3:20-cv-00221-JAM Document 42 Filed 01/15/21 Page 7 of 7




U.S. 905 (1993)). Applying that tenet to this case, although the notes themselves are protected by

the attorney-client privilege, when deposing the plaintiff, the defendant could have inquired into

the facts that underlie the plaintiff’s allegations. See Clark, 190 F.R.D. at 96; Bernbach, 174

F.R.D. at 10. The defendant, however, would be precluded from inquiring into what the plaintiff

communicated to his attorney through this electronic document about the facts underlying his

allegations.

III.   CONCLUSION

       Accordingly, this Court concludes that the plaintiff’s Motion to Compel (Doc. No. 33) the

production of the document at issue is DENIED.

       This is not a Recommended Ruling. This Ruling is reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a); and

D. CONN. L. CIV. R. 72.2. As such, it is an order of the Court unless reversed or modified by the

district judge upon timely made objection.

       Dated at New Haven, Connecticut, this 15th day of January, 2021.

                                                    __/s/ Robert M. Spector_____________
                                                    Robert M. Spector
                                                    United States Magistrate Judge




                                                7
